
	

113 HR 2477 IH: Planning Actively for Cancer Treatment (PACT) Act of 2013
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2477
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mrs. Capps (for
			 herself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of cancer care planning and coordination under the
		  Medicare program.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Planning Actively for Cancer
			 Treatment (PACT) Act of 2013.
			(b)FindingsCongress
			 makes the following findings:
				(1)Individuals with
			 cancer often do not have access to a cancer care system that incorporates
			 shared decision-making and the coordination of all elements of care.
				(2)The cancer care
			 system has not traditionally offered individuals with cancer a shared
			 decision-making process, a prospective and comprehensive plan for treatment,
			 symptom management and supportive care, strategies for updating and evaluating
			 such plan with the assistance of a health care professional, and a follow-up
			 plan for monitoring and treating possible late effects of cancer and its
			 treatment.
				(3)Cancer survivors
			 often experience the under-diagnosis and under-treatment of the symptoms of
			 cancer, a problem that begins at the time of diagnosis and may become more
			 severe with disease progression and at the end of life. The failure to treat
			 the symptoms, side effects, and late effects of cancer and cancer treatment may
			 have a serious adverse impact on the health, survival, well-being, and quality
			 of life of cancer survivors.
				(4)The 1999 Institute
			 of Medicine report entitled The Unequal Burden of Cancer found
			 that low-income people often lack access to adequate cancer care and that
			 ethnic minorities have not benefitted fully from cancer treatment
			 advances.
				(5)Individuals with
			 cancer often do not participate in a shared decision-making process that
			 considers all treatment options and do not benefit from coordination of all
			 elements of active treatment and palliative care.
				(6)Quality cancer
			 care should incorporate access to psychosocial services and management of the
			 symptoms of cancer and the symptoms of cancer treatment, including pain,
			 nausea, vomiting, fatigue, and depression.
				(7)Quality cancer
			 care should include a means for engaging cancer survivors in a shared
			 decision-making process that produces a comprehensive care summary and a plan
			 for follow-up care after primary treatment to ensure that cancer survivors have
			 access to follow-up monitoring and treatment of possible late effects of cancer
			 and cancer treatment, including appropriate psychosocial services.
				(8)The Institute of
			 Medicine report entitled Ensuring Quality Cancer Care described
			 the elements of quality care for an individual with cancer to include—
					(A)the development of
			 initial treatment recommendations by an experienced health care
			 provider;
					(B)the development of
			 a plan for the course of treatment of the individual and communication of the
			 plan to the individual;
					(C)access to the
			 resources necessary to implement the course of treatment;
					(D)access to
			 high-quality clinical trials;
					(E)a mechanism to
			 coordinate services for the treatment of the individual; and
					(F)psychosocial
			 support services and compassionate care for the individual.
					(9)In its report
			 From Cancer Patient to Cancer Survivor: Lost in Transition, the
			 Institute of Medicine recommended that individuals with cancer completing
			 primary treatment be provided a comprehensive summary of their care along with
			 a follow-up survivorship plan of treatment.
				(10)In Cancer
			 Care for the Whole Patient, the Institute of Medicine stated that the
			 development of a plan that includes biomedical and psychosocial care should be
			 a standard for quality cancer care in any quality measurement system.
				(11)Because more than
			 half of all cancer diagnoses occur among elderly Medicare beneficiaries, cancer
			 care inadequacies should be addressed through the Medicare program.
				(12)Shortcomings in
			 providing cancer care, resulting in a lack of shared decision-making,
			 inadequate management of cancer symptoms, and insufficient monitoring and
			 treatment of late effects of cancer and its treatment, relate in part to the
			 inadequacy of Medicare payments for such planning and coordination
			 services.
				(13)Changes in
			 Medicare payment for cancer care planning and coordination will support shared
			 decision-making that reviews all treatment options and will contribute to
			 improved care for individuals with cancer from the time of diagnosis through
			 the end of the life.
				2.Coverage of
			 cancer care planning and coordination services
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)cancer care planning and coordination
				services (as defined in subsection
				(iii))
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Cancer Care Planning and Coordination
		  Services(1)The term cancer care planning and
				coordination services means—
								(A)with respect to an individual who is
				diagnosed with cancer, the development of a treatment plan by a physician,
				nurse practitioner, or physician assistant that—
									(i)includes an assessment of the
				individual’s diagnosis, health status, treatment needs, functional status, pain
				control, and psychosocial needs;
									(ii)engages the individual in a shared
				decision-making process that reviews all treatment options;
									(iii)details, to the greatest extent
				practicable all aspects of the care to be provided to the individual with
				respect to the treatment of such cancer, including any curative treatment,
				comprehensive symptom management, and palliative care;
									(iv)is furnished in person, in written
				form, to the individual within a period specified by the Secretary that is as
				soon as practicable after the date on which the individual is so
				diagnosed;
									(v)is furnished, to the greatest
				extent practicable, in a form that appropriately takes into account cultural
				and linguistic needs of the individual in order to make the plan accessible to
				the individual; and
									(vi)is in accordance with standards
				determined by the Secretary to be appropriate;
									(B)with respect to an individual for whom
				a treatment plan has been developed under subparagraph (A), the revision of
				such treatment plan as necessary to account for any substantial change in the
				condition of the individual, recurrence of disease, changes in the individual’s
				treatment preferences, or significant revision of the elements of curative care
				or symptom management for the individual, if such revision—
									(i)is in accordance with clauses (i),
				(ii), (iv) and (v) of such subparagraph; and
									(ii)is furnished in written form to
				the individual within a period specified by the Secretary that is as soon as
				practicable after the date of such revision;
									(C)with respect to an individual who has
				completed the primary treatment for cancer, as defined by the Secretary, the
				development of a follow-up survivorship care plan that—
									(i)includes an assessment of the
				individual’s diagnosis, health status, treatment needs, functional status, pain
				control, and psychosocial needs;
									(ii)engages the individual in a shared
				decision-making process that reviews all survivorship care options;
									(iii)describes the elements of the
				primary treatment, including symptom management and palliative care, furnished
				to such individual;
									(iv)provides recommendations for the
				subsequent care of the individual with respect to the cancer involved;
									(v)is furnished, in person, in written
				form, to the individual within a period specified by the Secretary that is as
				soon as practicable after the completion of such primary treatment;
									(vi)is furnished, to the greatest
				extent practicable, in a form that appropriately takes into account cultural
				and linguistic needs of the individual in order to make the plan accessible to
				the individual; and
									(vii)is in accordance with standards
				determined by the Secretary to be appropriate; and
									(D)with respect to an individual for whom
				a follow-up cancer care plan has been developed under subparagraph (C), the
				revision of such plan as necessary to account for any substantial change in the
				condition of the individual, diagnosis of a second cancer, change in the
				individual’s preference for survivorship care, or significant revision of the
				plan for follow-up care, if such revision—
									(i)is in accordance with clauses (i),
				(ii), (iii), (v), and (vi) of such subparagraph; and
									(ii)is furnished in written form to
				the individual within a period specified by the Secretary that is as soon as
				practicable after the date of such revision.
									(2)The Secretary shall establish standards to
				carry out paragraph (1) in consultation with appropriate organizations
				representing suppliers and providers of services related to cancer treatment
				and organizations representing survivors of cancer. Such standards shall
				include standards for determining the need and frequency for revisions of the
				treatment plans and follow-up survivorship care plans based on changes in the
				condition of the individual or elements and intent of treatment and standards
				for the communication of the plan to the individual.
							(3)In this subsection, the term
				shared decision-making process means, with respect to an
				individual, a process in which the individual and the individual’s health care
				providers consider the individual’s diagnosis, treatment options, the medical
				evidence related to treatment options, the risks and benefits of all treatment
				options, and the individual’s preferences regarding treatment, and then jointly
				develop and implement a treatment
				plan.
							.
				(b)Payment under
			 physician fee schedule
				(1)In
			 generalSection 1848(j)(3) of the Social Security Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (GG), after health
			 risk assessment),.
				(2)Initial
			 ratesUnless the Secretary of Health and Human Services otherwise
			 provides, the payment rate specified under the physician fee schedule under the
			 amendment made by paragraph (1) for cancer care planning and coordination
			 services shall be the same payment rate as provided for transitional care
			 management services (as defined in CPT code 99496).
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the first day of the first calendar year that begins
			 after the date of the enactment of this Act.
			
